Citation Nr: 0529052	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-48 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded this case to the RO in July 2004 for 
further development and consideration.

Unfortunately, this case again must be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Written VA notices are to be sent to a claimant at his latest 
address of record.  See 38 C.F.R. § 3.1(q) (2004).  As 
already mentioned, the Board remanded this case to the RO in 
July 2004 for further development and consideration.  
Subsequently, the RO and the Board sent several letters to 
the veteran (in July 2004, August 2004, September 2004, 
October 2004, November 2004, and December 2004), all of which 
the U.S. Postal Service returned as undeliverable.  But in a 
letter from the veteran, received in September 2004, he 
indicated his new address in Panama.  So the RO should resend 
him a copy of the Board's July 2004 remand and the July 2004 
letter pertaining to the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  This 
important information must go to his new address in Panama.



The veteran also recently submitted a bundle of additional 
evidence directly to the Board in September 2005 for 
consideration.  This additional evidence includes VA Form 21-
22, designating the Veterans of Foreign Wars of the United 
States (VFW) as his new representative in this appeal.  He 
was formerly represented by the Disabled American Veterans 
(DAV).  He also submitted relevant treatment records from 
various doctors - including Moises Chitrit, Traumatolgia, 
and Luis F. Amado, Ortopedia.  But he did not waive his right 
to have these additional records initially considered by the 
RO.  38 C.F.R. § 20.1304(c) (2005).  He also indicated there 
are still additional records to be obtained from 
Hospital Nacional and the Fort Hamiton VA Hospital in 
Brooklyn, NY.  So these records must be obtained before 
deciding his appeal.  See, e.g., Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Board regrets the additional delay this will cause in 
adjudicating the veteran's claim; however, it is necessary to 
ensure he receives all due consideration under the law.  

Accordingly, this case is REMANDED to the RO (via the AMC)for 
the following action:

1.  Send the veteran copies of the 
Board's July 2004 remand and the RO's 
July 2004 VCAA letter to his new address 
in Panama.  (Note:  he listed this new 
address in his September 2004 letter and 
in the bundle of additional evidence he 
more recently submitted directly to the 
Board in September 2005.)  Give him an 
opportunity to identify and/or submit 
additional supporting evidence in 
response.



2.  Also, after obtaining any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Hospital Nacional and the Fort Hamiton VA 
Hospital in Brooklyn, NY.  (Note:  he 
mentioned these additional records in a 
statement, VA Form 21-4138, he recently 
submitted to the Board in September 2005.  
He also may have additional records to 
submit from Doctors Moises Chitrit, 
Traumatolgia, and Luis F. Amado, 
Ortopedia - that is, other than those 
he submitted in September 2005.)

3.  Determine whether this additional 
evidence warrants having the veteran 
reexamined to determine the current 
severity of his low back disability.  If 
it does, have him reexamined.  The report 
of the examination must address the new 
rating criteria.

4.  Then adjudicate the claim for a 
rating higher than 20 percent for the low 
back disability, including the question 
of whether degenerative disk disease 
(DDD) is part and parcel of this service-
connected disability.  This means in 
addition to the degenerative joint 
disease (DJD) already service connected.  
Once that issue is resolved and the 
evidence of record is sufficient to rate 
the disability, apply the new rating 
criteria.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it.  Then return 
the claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

